Title: To Thomas Jefferson from James Carmichael, 16 April 1785
From: Carmichael, James
To: Jefferson, Thomas



Sir
Havre 16 April 1785

Your much Esteem’d favour of 10th. Curt. came duly to hand; an Absence of 2 days at Honfleur occasionned my delay in replying by Return of Poste.
We have at present no Ship bound to Virginia in the Port, but most likely in next month, there may be; two are allready Sail’d in last Month. As soon as one offers I shall take pleasure in informing you thereof, and be happy to be usefull to you, or any friend you may recommend. There’s little doubt, but what between this and the End of May an occasion will offer here for your friend to proceed to Virginia.
As You have not given me your Directions I adress the present to You at the incomparable Doctor Franklin’s in order to ensure it’s coming to hand.
I remain very respectfully Your most humble & obedt. Servt.,

Js. Carmichael

